DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. (hereinafter Deenoo)(US 2019/0174571).

	Regarding claim 1, Deenoo teaches a connection resume request method performed by an apparatus, wherein the connection resume request method (P[0160], connection resume) in comprises: 
	deriving a new access stratum key different from a first access stratum key used before the apparatus enters an inactive state by the apparatus and a source base station(P0480], key derivation K sub eNB* from the first key K sub eNB); 
	sending, to a target base station, a connection resume request message for resuming a radio resource control (RRC) connection(P[0434], connection resume while in INACTIVE STATE); 
	receiving a connection resume rejection message from the target base station, wherein the connection resume rejection message indicates that resumption of the RRC connection is rejected(P[0496], receive a response indicating a security failure); and
	 deleting the new access stratum key and keeping the first access stratum key as a current access stratum key in response to the connection resume rejection message(P[0496, 0517], delete the new key if dervied and fall back to the old key).
Regarding claim 2, Deenoo teaches the method of  claim 1, further comprising generatingfor useby the apparatus and the source base station before the apparatus enters the inactive state, wherein the connection resume request message further comprises the message authentication code(P[0427], integrity protection key; security context associated with inactive state).  
Regarding claim 3, Deenoo teaches the method of claim 1, further comprisinge deriving
Regarding claim 4, Deenoo teaches the method of claim 3, further integrity protection algorithm, wherein the integrity protection algorithm is
Regarding claim 5, Deenoo teaches the method 
Regarding claim 6, Deenoo teaches the method of claim 1, wherein keeping the first access stratum key comprises: keeping
Regarding claim 7, Deenoo teaches the method of claim 1, further comprising: receiving
Regarding claim 8, Deenoo teaches the method omprises a next hop chaining counter (NCC), and wherein 
Regarding claim 9, Deenoo teaches the method of claim 1, wherein the new access stratum key is KgNB*, and wherein the first access stratum key is KgNB(p[0480], KeNB* and KeNB).
Claims 10-18 and 20 are rejected for the same reason as set forth in claims 1-9 respectively.  
Regarding claim 19, Deenoo teaches the apparatus of claim 10, wherein the apparatus is a terminal device or a chip in the terminal device(Figure 1-3).  
	Regarding claim 25, Deenoo teaches the 25. (New) The connection resume request method of claim 1, wherein keeping the first access stratum key as the current access stratum key comprises using, by the apparatus, a security context before an update as a current or stored security context, and wherein the security context before 7Atty. Docket: 4747-47700 (85619655US11) the update includes the first access stratum key(P[0480], KenB is the first access stratum key).  
	Regarding claim 26, Deenoo teaches the connection resume request method of claim 1, wherein the source base station and the target base station are a same base station(Fig. 2).
Claims 27-28 are rejected for the same reason as set forth in claims 25-26 respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (hereinafter Deenoo)(US 2019/0174571) in view of  Jiang(US 2020/0221524).
Regarding claim 21, Deenoo teaches all the particulars of the claim except the method of claim 1, wherein the resuming of the RRC connection is rejected due to heavy load of the target base station.  However, Jiang teaches in an analogous art the method of claim 1, wherein the resuming of the RRC connection is rejected due to heavy load of the target base station(P [0034] after receiving the connection resume request message sent by the UE, the base station may reject the request of the UE based on one or more rejection causes. For example, the rejection causes may include: the connection resume request message fails to pass message integrity check, an RNA that the UE requests to access may prohibit access by the UE, a network may be overloaded, a context of the UE may fail to be acquired and the network may be overloaded, etc.). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the resuming of the RRC connection is rejected due to heavy load of the target base station inorder to have power saving.
Regarding claim 22, Deenoo teaches all the particulars of the claim except the method of claim 1, wherein receiving the connection resume rejection message from the target base station comprises receiving the connection resume rejection message from the target base station when the target base station has heavy load.  However, Jiang teaches in an analogous art the method of claim 1, wherein receiving the connection resume rejection message from the target base station comprises receiving the connection resume rejection message from the target base station when the target base station has heavy load (P [0034] after receiving the connection resume request message sent by the UE, the base station may reject the request of the UE based on one or more rejection causes. For example, the rejection causes may include: the connection resume request message fails to pass message integrity check, an RNA that the UE requests to access may prohibit access by the UE, a network may be overloaded, a context of the UE may fail to be acquired and the network may be overloaded, etc.). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein receiving the connection resume rejection message from the target base station comprises receiving the connection resume rejection message from the target base station when the target base station has heavy loadin order to have power saving.
Claims 23-24 rejected for the same reason as set forth in claims 21-22 respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647